DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status and Formal Matters
This action is in response to papers field 5/11/2022.  
Claims 1-4, 6-7, 9, 11-15 are pending.
Claims 6, 11, 13-15 have been amended.  
Applicant’s election without traverse of group 4, claims 6-10 in the reply filed on 11/17/2021 is acknowledged.
Priority
	The instant application was filed 07/10/2020 is a national stage entry of PCT/KR2019/000202 having an international filing date: 01/07/2019 and claims foreign priority to KR10-2018-0004571 , filed 01/12/2018.  It is noted the priority document is not in English.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7, 9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 has been amended to recite,  “wherein the fluorescent nucleic acid structure has an inverted tetrahedral shape or a triangular prism shape on the graphene oxide.” The metes and bounds are unclear as to whether the claim requires the tetrahedral shape and the prims shape to be inverted or only the tetrahedral shape is inverted.  Further the recitation of “inverted tetrahedral shape or a triangular prism shape on the graphene oxide” is unclear in view of the relative term inverted.  It is unclear as “tetrahedral shape or a triangular prism shape” are three dimensional shapes.  It is unclear which of side of the three dimensional shapes inversion is relative to.
Further the claim recites, “ wherein the fluorescent nucleic acid structure has an inverted tetrahedral shape or a triangular prism shape on the graphene oxide”  which appears to be requiring a specific structure.  However the claim later recites, “when one or more complementary target nucleic acids are bound to each single-stranded probe to form a double strand, the distance between the fluorescence substance of each single- stranded probe and graphene oxide increases, and the luminescence of the fluorescent substance is respectively detected.”  This appears to provide a method step in a product claim.  Further based on the specification the addition of a target sequence would appear to result in a shape other than required in the first wherein clause.  Thus the metes and bounds of the limitation are unclear.
Response to Arguments
This is a new ground of rejection necessitated by amendment.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6-7, 9 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 6 has been amended to recite,  “wherein the fluorescent nucleic acid structure has an inverted tetrahedral shape or a triangular prism shape on the graphene oxide.”  Thus the claim encompass any configuration that can be considered an inverted tetrahedral shape or an inverted triangular prism shape.  This is a genus in view of the number of sides inverted tetrahedral shape or an inverted triangular prism shape and the number of corners involved in each.   The response asserted this is supported by figure 4.  While figure 4 provides a tetrahedral shape in which a single point  is close to graphene this does not support the genus of any inverted tetrahedral shape or triangular prism shape inverted on the graphene oxide..  Thus the amendment has introduced new matter.
Further claim 6 has been amended to recite, “wherein the fluorescent nucleic acid structure has an inverted tetrahedral shape or a triangular prism shape on the graphene oxide…. a fourth single-stranded probe consisting of a sequence complementary to a portion of the first single-stranded probe, a sequence complementary to a portion of the second single-stranded probe, and a sequence complementary to a portion of the third single-stranded probe, wherein the fourth single stranded probe hybridizes with the portion of the first single- stranded probe, the portion of the second single-stranded probe, and the portion of the third single- stranded probe to form a triangular base of the inverted tetrahedral shape or the triangular prism shape, when one or more complementary target nucleic acids are bound to each single-stranded probe to form a double strand, the distance between the fluorescence substance of each single- stranded probe and graphene oxide increases, and the luminescence of the fluorescent substance is respectively detected.”  
Thus the claims encompass anything that can be considered, “an inverted tetrahedral shape or a triangular prism shape on the graphene oxide.”  This is a genus as it encompasses any length of probes, any target sequence, etc.  The specification suggest that the target complementary sequences of the 1st, 2nd, and 3rd probes can be to a single nucleic acid or 3 nucleic acids.  
As set forth in In re Alonso 88 USPQ2d 1849 (Fed. Cir. 2008), at 1851:
The written description requirement of 35 U.S.C. § 112, ¶ 1, is straightforward: “The specification shall contain a written description of the invention ….” To satisfy this requirement, the specification must describe the invention in sufficient detail so “that one skilled in the art can clearly conclude that the inventor invented the claimed invention as of the filing date sought.” Lockwood v. Am. Airlines, Inc., 107 F.3d 1565, 1572 [41 USPQ2d 1961] (Fed. Cir. 1997); see also LizardTech, Inc. v. Earth Res. Mapping, Inc., 424 F.3d 1336, 1345 [76 USPQ2d 1724] (Fed. Cir. 2005); Eiselstein v. Frank, 52 F.3d 1035, 1039 [34 USPQ2d 1467] (Fed. Cir. 1995).

Alonso at 1852:

A genus can be described by disclosing: (1) a representative number of species in that genus; or (2) its “relevant identifying characteristics,” such as “complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics.” Enzo, 323 F.3d at 964.

Thus while the claims encompass “an inverted tetrahedral shape or a triangular prism shape on the graphene oxide.” With a first single-stranded probe comprising a nucleic acid complementary to a first target nucleic acid and a fluorescent substance; a second single-stranded probe comprising a nucleic acid complementary to a second target nucleic acid and a fluorescent substance; a third single-stranded probe comprising a nucleic acid complementary to a third target nucleic acid and a fluorescent substance; and a fourth single-stranded probe consisting of a sequence complementary to a portion of the first single-stranded probe, a sequence complementary to a portion of the second single-stranded probe, and a sequence complementary to a portion of the third single-stranded probe, wherein the fourth single stranded probe hybridizes with the portion of the first single- stranded probe, the portion of the second single-stranded probe, and the portion of the third single- stranded probe to form a triangular base of the inverted tetrahedral shape or the triangular prism shape, when one or more complementary target nucleic acids are bound to each single-stranded probe to form a double strand, the distance between the fluorescence substance of each single- stranded probe and graphene oxide increases, and the luminescence of the fluorescent substance is respectively detected. “  
Thus the claims encompass anything that can be considered, “an inverted tetrahedral shape or a triangular prism shape on the graphene oxide.”  This is a genus as it encompasses any length of probes, any target sequence, etc.  The specification suggest that the target complementary sequences of the 1st, 2nd, and 3rd probes can be to a single nucleic acid or 3 nucleic acids.  
Abi (Applied Materials & Interfaces (2014), volume 6, pages 8928-8931)(IDS 7/10/2010) teaches the use of stem loop or hairpins complementary to target nucleic acids to alter the shape and change fluorescence (figure 1).  
Next it is determined if the specification has provide a representative number of species.  The specification provides a single working example in which 3 different miRNA are detected by hybridization (table 2, and example 3).  The specification thus provides a single species of the genus claimed.
Next it is determined if relevant identifying characteristics,” such as “complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics.  The answer is no as the applicant has not provide any structure or characteristics to detect a single target nucleic acid.  The specification provides no specific guidance other than portions hybridize and can form the structure.  The claims do not provide explicit language that 1st, 2nd, and 3rd probes have portions complementary to the 4th probe.    Thus the claims lack adequate written description. 
Further claim 9 recites, “wherein the first single-stranded probe, second single-stranded probe and third single-stranded probe of the fluorescent nucleic acid nanostructure are attached to the graphene oxide.”  Claim 9 depends from claim 6 which requires, “an inverted tetrahedral shape or a triangular prism shape on the graphene oxide.”  Reviewing and searching of the specification revealed support for a single representative species of “an inverted tetrahedral shape.”  However this does not provide, “wherein the first single-stranded probe, second single-stranded probe and third single-stranded probe of the fluorescent nucleic acid nanostructure are attached to the graphene oxide.”  Thus the claim lacks adequate written description.   
	Response to Arguments
This is a new ground of rejection necessitated by amendment.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abi (Applied Materials & Interfaces (2014), volume 6, pages 8928-8931)(IDS 7/10/2010), Pei (Angewandte Chemie International edition (2012) volume 51, pages 9185) (IDS 7/10/2010), Wang (Nanoscale (2012) volume 4, pages 394-399).
The prior art as exemplified below demonstrates that tetrahedral structures and triangular prism structures constructed of single stranded nucleic acid probes were known prior to the effective filing date of the claims.  Further the exemplified art teaches labeling of single stranded DNA was known prior to the effective filing date of the claims for use of imaging agents.  Finally, the exemplified art demonstrates graphene was known for use as a quencher.
Abi teaches DNA tetrahedral and triangular prism nanostructures self assembled using 4 single stranded nucleic acids on to gold electrodes (figure 1) in accordance with the first single stranded probe, the second single stranded probe, the third single stranded probe and 4th single stranded probe of the claims.    Abi teaches detection of reconfiguration based on variation in FRET between fluorophores attached to the single stranded DNA.(8928, 2nd column).
Abi teaches detection of nucleic acids based on the binding of a target nucleic to stem loop structure on one strand of the tetrahedral shape to change shape (figure 1).
Abei does not teach the use three probe oligonucleotides complementary to 3 target sequences.
However, Pei teaches DNA tetrahedral and triangular prism nanostructures self assembled using 4 single stranded nucleic acids (Scheme 1). Pei teaches detection of changes in structure based on FRET between a fluorophore and quencher distance variation.  Pei teaches the use of two edges comprising dynamic sequences (sensors) (figure 1b, c).
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to provide 3 stem loop structures that are complementary to different miRNA or nucleic acids as part of the 1st 2nd and 3rd probes.  The artisan would be motivated to provide three stem loops in the 1st, 2nd and 3rd probe nucleic acids to allow detection of three different nucleic acid (miRNA) sequences at the same time, while still allowing hybridization to the 4th probe which consists of sequences that are only hybridize to portions of 1st 2nd and 3rd probes.  The artisan would have a reasonable expectation of success as the artisan is merely providing additional stem loop sequences to detect known short sequences. 
While Pei and Abi teach DNA tetrahedral and triangular prism nanostructures self assembled using 4 single stranded nucleic acids and fluorescent labeling.  They do not specifically teach use of graphene attached to an inverted tetrahedron or attached fluorescent groups to DNA.
However, Wang teaches attachment of a graphene to DNA tetrahedron-structured probes  using click chemistry (395, 2nd column, top)(TSP) (figure 5).  Wang teaches the use of fluorescence modified DNA (page 395, 2nd column, bottom).  Wang teaches, “Recently, Li et al. constructed DNA–graphene oxide nanocomplex via the noncovalent interaction of DNA strands with graphene oxide nanosheets showing high sensitivity and selectivity, for fabrication of ultrasensitive biosensors for DNA detection.19” (page 394, 1st column ,bottom).  Wang teaches, “graphene is a highly efficient fluorescence quencher.” (page 398, 1st column, 1st full paragraph).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to use fluorescently labeled first, second and third single stranded probes in the synthesis of an inverted tetrahedron or rectangular prisms attached to graphene buy click chemistry.   The artisan would be motivated to use fluorescent labeled strands as both Abi and Pei suggest the use of FRET for detection of rearrangement of structures.  The artisan would be motivated to attach graphene to the structures as a quencher to determine if it was more or less sensitive than other quenchers. The artisan would be motivated to use click chemistry to  attach the nanostructure to graphene as it allows for construction of stable and efficient platform for nanostructures.    The artisan would have a reasonable expectation of success as the artisan is merely using known reagents together.
With regards to claim 7, Wang teaches attachment of a graphene to DNA tetrahedron-structured probes (TSP) (figure 5).  Thus the 1st, 2nd and 3rd probe are attached to graphene via the structure.
With regards to claim 9, Abi teaches DNA tetrahedral and triangular prism nanostructures self assembled using 4 single stranded nucleic acids on to gold electrodes (figure 1) in accordance with the first single stranded probe, the second single stranded probe, the third single stranded probe and 4th single stranded probe of the claims.
Response to Arguments
The response begins traversing the rejection by allegedly reproducing figure 4 and 5.  However the figure 5 preproduced in the response has arrows that are not present in originally filed drawings or the replacement sheets.
The response continues by asserting the claims require the 4th strand consists of sequences that only hybridize to the 1st, 2nd and 3rd probe.   This argument has been thoroughly reviewed but is not considered persuasive as the art of Pei and Abi suggest the use of such a 4th strand with hairpin or stem loops to target nucleic acids.  
The response asserts, “In particular, the single-stranded side of the nucleic acid nanostructure, which is a part of the first to third single-stranded probes, complementarily binds to the target nucleic acid to form a relatively 'rigid' double-stranded structure. As a result, a complete tetrahedral or triangular prism structure is formed due to the presence of the target nucleic acid.”  This argument has been thoroughly reviewed but is not considered persuasive as the response to providing arguments to limitations not specifically required of a claim.  The claim merely requires the 1st, 2nd, and 3rd strands are complementary to target nucleic acids, but does not require the 1st, 2nd, and 3rd strands are hybridized to target nucleic acids.  The target nucleic acid is not specifically required of the claim.
The response concedes Wang teaches an inverted tetrahedron.  
The response continues on the top of page 18 continues providing arguments with respect to the target sequences.  This argument is not persuasive as the claims do not require a target sequences.
Summary
NO claims are allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN C POHNERT PhD whose telephone number is (571)272-3803. The examiner can normally be reached Monday- Friday about 6:00 AM-5:30 PM, every second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steven Pohnert/Primary Examiner, Art Unit 1634